1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11
      APRIL COLLINS,                              Case No. 2:17-cv-06795-SHK
12
                                    Plaintiff,
13
                          v.
                                                  ORDER TO SHOW CAUSE
14
      NANCY A. BERRYHILL, Acting
15    Commissioner of Social Security,
16                                   Defendant.
17
18
19         On July 13, 2018, the Court reversed the final decision of the Commissioner
20   of the Social Security Administration’s (“Commissioner”) denying Plaintiff’s
21   application for supplemental security income and remanded the case to the
22   Commissioner for further proceedings. Electronic Case Filing Number (“ECF
23   No.”) 19, Order; ECF No. 20, Judgment. On September 25, 2019, the
24   Commissioner found Plaintiff disabled and awarded Plaintiff past due benefits
25   totaling $46,285.00. ECF No. 23, Decl. of Laura E. Krank (“Ms. Krank.”) in
26   Supp. Of Mot. For Atty’s Fees (“Krank Decl.”) at 23.
27         On December 27, 2019, Plaintiff’s attorney, Ms. Krank, moved for attorney
28   fees “in the amount of $14,000 with a credit to [P]laintiff for the [Equal Access to
 1   Justice Act (“EAJA”)] fees previously paid in the amount of $4,200.00.” Id. at 1.
 2   Ms. Krank alleges that she “bases this fee on 25% of the net payable past due
 3   benefits” and concedes that “[t]he maximum fee that the court may award is 25%
 4   of the past due benefits.” Id. at 4-5, 7 (citations omitted). Ms. Krank states that
 5   she “exercises billing discretion to limit the aggregate of all fees received to 25% of
 6   the past due benefits, the only withholding the Commissioner makes.” Id. at 7.
 7         Thus, based on the foregoing, Ms. Krank appears to seek twenty-five percent
 8   of Plaintiff’s past-due benefits as compensation for her work in this matter, which
 9   she argues is $14,000. However, the Court calculates twenty-five percent of
10   $46,285.00 as being $11,571.25.
11         Accordingly, Ms. Krank is ordered to show cause (“OSC”), by February 7,
12   2020, why the Court should not award her $11,571.25—the amount it calculates as
13   totaling twenty-five percent of Plaintiff’s past-due benefits, which Ms. Krank
14   argues that she seeks in this case—with a credit to Plaintiff for the EAJA fees
15   previously paid in the amount of $4,200.00. Ms. Krank can comply with this OSC
16   by timely responding with an explanation clarifying the amount she seeks and
17   supplying an amended proposed Order granting her fee award in that amount.
18
19         IT IS SO ORDERED.
20
21
     DATED: 1/31/2020                  ________________________________
22                                     HONORABLE SHASHI H. KEWALRAMANI
23                                     United States Magistrate Judge
24
25
26
27
28
                                                2
